Perlin, C.J. Claimant seeks payment of $300.00 from respondent for tuition owed on behalf of Robert S. Berkowicz. The request for the funds was made from the Board of Vocational Education and Rehabilitation, Division of Vocational Rehabilitation, and was refused on the grounds that funds appropriated for such payments had lapsed. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. Gilbert-Hodgman, Inc. vs. State of Illinois, 24 C.C.R. 509. It appears that all of the requirements have been met in the instant case. Claimant is hereby awarded the sum of $300.00.